                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

United States of America,

                     Plaintiff,

v.                                                              Case No. 02-20060-01-JWL


James Riccardi,

                     Defendant.

                                  MEMORANDUM & ORDER

       In July 2019, defendant James Riccardi filed a pro se motion for order to appoint counsel

and for discovery (doc. 238) based on his allegation that his Sixth Amendment rights were violated

during the time that he was incarcerated at CCA Leavenworth Detention Center. These allegations

were facially related to and stemmed from allegations made in a case pending before Judge

Robinson of this District. Out of an abundance of caution, the court retained those issues under

advisement pending a ruling by Judge Robinson in her case and, in doing so, expressed no opinion

on the merits of any arguments asserted by the parties.

       Thereafter, Judge Robinson issued an opinion in which she directed the parties to submit

to her a list of pending “§ 2255 cases filed pursuant to Standing Rule 18-3 or otherwise raising

Sixth Amendment claims related to the Black case” so that the Clerk of the Court could then

reassign those cases to her. This court then ordered the government to advise the court whether it

intended to include this case on its list of pending of cases submitted to Judge Robinson. The

government, pursuant to this court’s order, has notified the court that it does not believe that this

case should be consolidated with the cases pending before Judge Robinson, in large part because
Mr. Riccardi’s motion must be construed as an unauthorized successive § 2255 petition such that

the court lacks jurisdiction to resolve it.

       Having reviewed the parties’ submissions, the court now denies in part and dismisses in

part Mr. Riccardi’s motion. To the extent Mr. Riccardi seeks the appointment of counsel, there is

no constitutional right to counsel beyond the direct appeal of a conviction. Swazo v. Wyo. Dep’t

of Corrs., 23 F.3d 332, 333 (10th Cir. 1994). “[T]he right to appointed counsel extends to the first

appeal of right, and no further.” Pennsylvania v. Finley, 481 U.S. 551, 555 (1987). That aspect

of the motion, then, is denied. To the extent he seeks discovery in this closed criminal case, there

is no basis in the Federal Rules of Criminal Procedure that might authorize the court to grant that

request in the absence of a pending § 2255 motion. See United States v. Garcia-Herrera, 894

F.3d 1219, 1220 (10th Cir. 2018). Because the court lacks jurisdiction to consider that aspect of

the motion seeking discovery, the court dismisses that part of the motion.

       In his reply brief, Mr. Riccardi asserts that his motion may be construed as a motion for

return of property under Federal Rule of Criminal Procedure Rule 41(g). But Mr. Riccardi’s

motion unquestionably seeks to collaterally attack his conviction based on alleged Sixth

Amendment violations. The Circuit has held, albeit in an unpublished opinion, that a defendant

may not collaterally attack his conviction through a post-conviction Rule 41(g) motion. See

United States v. Penry, 515 Fed. Appx. 784, 789 (10th Cir. June 3, 2013) (affirming denial of Rule

41(g) motion where defendant sought to collaterally challenge circumstances surrounding search

and seizure). Thus, even construing Mr. Riccardi’s motion as one for relief under Rule 41(g), the

court must deny that motion.



                                                 2
       Finally, Mr. Riccardi is not entitled at this juncture to bring a collateral attack on his

conviction under 28 U.S.C. § 2255 because any attempt to do so would constitute an unauthorized

successive petition. In other words, the court cannot simply construe Mr. Riccardi’s motion as a

motion under § 2255 because the court would lack jurisdiction to consider that motion in any

event. Thus, if Mr. Riccardi desires to pursue his Sixth Amendment allegations, he must seek

authorization from the Circuit to file a successive § 2255 petition. 28 U.S.C. § 2255(h).



       IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Riccardi’s motion to

appoint counsel and for discovery (doc. 238) is denied in part and dismissed in part.



       IT IS SO ORDERED.



       Dated this 25th day of October, 2019, at Kansas City, Kansas.



                                                 s/ John W. Lungstrum
                                                 John W. Lungstrum
                                                 United States District Judge




                                                3
